Opinion issued July 12, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00247-CV
                             ———————————
                       IN RE KING FUELS, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relater, King Fuels, Inc., has filed a petition for writ of mandamus, seeking

an order compelling the trial court to transfer venue.1

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                   PER CURIAM



1
      The underlying case is King Fuels, Inc. v. Syed R. Ents., Inc., Syed Azeemuddin, and
      Ayesha Tabassum, cause number 1062261, pending in County Civil Court at Law
      No. 2 of Harris County, Texas, the Hon. Theresa W. Chang presiding.
Panel consists of Justices Higley, Bland, and Massengale.




                                        2